The Attorney              General of Texas
                                          July   25,    1978

JOHN   L. HILL
Attorney General


                   Mr. Charles F. Blackburn                         Opinion No. Ii- 12 15
                   Executive Secretary
                   State Board of Barber Examiners                  Re: Limitation     on  business
                   5555 N. Lamar, H-111                             activities of barber inspectors
                   Austin, Texas 78751                              and on members of the Board of
                                                                    Barber Examiners.

                   Dear Mr. Blackburn:

                         You ask two questions in reference to article 8407a, section 27a,
                   V.T.C.S. The first is whether section 27a prohibits barber inspectors and
                   other employees of the Board of Barber Examiners from owning a barber shop
                   or barber school. The second is whether section 27a limits members of the
                   Board of Barber Examiners in any of their business activities.

                        Section 27a(a), which is a penal statute,    states:

                                 No barber inspector or other employee of the State
                              Board of Barber Examiners may sell barber supplies or
                              engage in any other business which deals directly with
                              barbers, barber shops, or barber schools except that he
                              may engage in the business of barbering.

                   It is our opinion that section 27a does not prohibit ownership of a barber shop
                   or school. The caption to the bill of which section 27a is a part refers to that
                   section as one “relating to selling of barber supplies by certain persons and
                   proscribing a penalty for violation.”   Acts 1967, 60th Leg., ch. 746, at 2018.
                   Also, when a general phrase such as “any other business” follows a more
                   specific phrase such as %ell[ingl barber supplies,” then the latter phrase is
                   not to be given its widest possible construction.     53 Tex. Jur.2d, Statutes 5
                   155. The language of the text and the caption indicates that the purpose of
                   the section is to prevent a situation where barber inspectors might be able to
                   coerce barbers into buying supplies from them. There is no indication that
                   the legislature was concerned with whether the inspectors owned a barber
                   shop or school. See V.T.C.S. art. 8407a, S 26 (four members of the Board of
                   Barber Examinersye      required to be barber shop or barber school owners).




                                                   P.   4867
Mr. Charles F. Blackburn       -   Page 2   (R-12151



       Nor do we believe that board     members are restricted by the provisions of
section 27a. By the section’s express    terms it only prohibits any “barber inspector
or other employee.. . .” The plain      and unambiguous meaning of a statute must
generally prevail. Attorney General     Opinion H-193 (1974); 53 Tex. Jur.2d, Statutes
s 135.

       This opinion should not be construed to express any view on whether the
discussed conduct violates any provisions of the State Ethics Law, article 6252-9b,
V.T.C.S., or of chapter 36 of the Penal Code. See generally Attorney General
Opinions H-313 (19741; H-255 (1974).

                                     SUMMARY

           Article 8407a, section 27a, V.T.C.S., does not prohibit
           barber inspectors or other employees of the State Board of
           Barber Examiners from owning a barber shop or barber
           school, nor does it restrict board members in their business
           activities.




                                                  Attorney General of Texas

APPROVED:                  /




DAVID M. KENDALL, First Assistant




Opinion Committee




                                             p.     4868